—In an action to recover damages for personal injuries, Walter A. Begos, the attorney for the plaintiff Maureen Wilson, appeals from an order of the Supreme Court, Westchester County (Burrows, J.), entered August 8, 1995, which, upon a $75,000 settlement, awarded him counsel fees of only one-third of $10,000 and awarded Essner & Winograd, the former attorneys for the plaintiff Maureen Wilson, counsel fees of one-third of $65,000.
Ordered that the order is affirmed, with costs to the nonparty respondent.
Contrary to appellant’s contention, we find no basis to conclude that the trial court improvidently exercised its discretion in fixing the counsel fees in this case (see, Clifford v Pierce, 214 AD2d 697). The trial court was in the best position to weigh factors such as the time each lawyer spent on the case and the work performed (see, Clifford v Pierce, supra; Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454; Williams v LaSala, 232 AD2d 552 [decided herewith]). Mangano, P. J., Rosenblatt, Sullivan and Hart, JJ., concur.